United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    December 19, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-41559
                             Summary Calendar


                         UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                                     versus

                    CARLOS ALEXANDER VALDEZ-MEDINA,

                              Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                        USDC No. 5:04-CR-2572-ALL
                           --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Carlos Alexander Valdez-Medina (Valdez) appeals the 48-month

sentence he received following his guilty-plea conviction for

illegal reentry, in violation of 8 U.S.C. § 1326.                He argues

that the district court erred by finding that his prior Texas

felony conviction for burglary of a habitation was a crime of

violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii).              We have held,

however, that a Texas conviction for burglary of a habitation is a

crime    of   violence   under   §   2L1.2(b)(1)(A)(ii)   because    it   was

equivalent to the enumerated offense of burglary of a dwelling.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41559
                                -2-

United States v. Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir.

2005), cert. denied, 126 S. Ct. 1398 (2006).   Valdez concedes that

his argument is foreclosed by Garcia-Mendez and raises it to

preserve it for possible Supreme Court review.

     Valdez’s constitutional challenge is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998). Although Valdez

contends that Almendarez-Torres was incorrectly decided and that a

majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding. See United States v. Garza-Lopez, 410 F.3d

268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Valdez

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it also to

preserve it for further review.

     Valdez’s conviction and sentence are AFFIRMED.    We REMAND to

the district court for correction of the judgment pursuant to FED.

R. CRIM. P. 36 to reflect, in the written Statement of Reasons, that

Valdez had a criminal history category IV, not V, and that the

applicable guidelines range was 57 to 71 months of imprisonment,

not 70 to 87 months.

     AFFIRMED.   REMANDED FOR CORRECTION OF CLERICAL ERROR.